Citation Nr: 0201773	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  93-09 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain, prior to May 4, 2000.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1987.

In a decision dated in March 1990, the Board of Veterans' 
Appeals (Board), in pertinent part, granted service 
connection for pes planus.  By rating action dated in March 
1992, the Regional Office (RO) assigned a 10 percent 
evaluation for pes planus, effective from April 17, 1987.  In 
this rating decision, the RO also denied the veteran's claim 
for an increased rating for lumbosacral strain, then 
evaluated as 10 percent disabling, and his claim for a total 
rating based on individual unemployability due to service-
connected disability.  The veteran timely disagreed with the 
assigned initial rating, and the denial determinations with 
regard to the low back and a total rating based on individual 
unemployability.  

These issues were previously before the Board in January 
1999, at which time they were remanded for a hearing.  They 
were again before the Board in February 2000, when they were 
remanded for additional development of the record.  
Subsequently, based on the receipt of additional evidence, 
the RO, in a supplemental statement of the case issued in 
August 2000, informed the veteran that a 20 percent 
evaluation for his service-connected low back disability was 
assigned, effective May 4, 2000.  In AB v Brown, 6 Vet. App. 
35 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service connected condition, the RO 
and the Board are required to consider entitlement to all 
available ratings for that condition.  Since the veteran has 
not limited his claim for an increased rating for his low 
back disability to a 20 percent rating, and since that 
evaluation was effective May 4, 2000, the veteran's claim for 
an increased rating, to include the period prior to May 4, 
2000, remains alive, and the Board will consider it.  In 
Holland v. Brown, 9 Vet. App. 324 (1996), the Court held that 
under the provisions of 38 C.F.R. § 19.38 (2001), an 
appellant need take no further action, including the 
submission of a response to an SSOC, to effectuate the return 
to the Board of an already appealed claim for continued Board 
review if any benefits sought on appeal with respect to that 
claim remain denied while on remand to the RO from the Board.  
The case is again before the Board for appellate 
consideration.

Finally, in its February 2000 decision, the Board denied the 
veteran's claims for entitlement to service connection for 
depression and a right upper extremity disorder on the basis 
that they were not well grounded.  The standard for 
processing claims for Department of Veterans Affairs (VA) 
benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law 106-475, 114 Stat. 2096 (2000) 
(codified at Chapter 51 of United States Code).  The VCAA 
removed the requirement for a claimant to submit a well-
grounded claim.  In addition, the VCAA provides that, in 
cases where claimants have a prior claim denied as not well 
grounded, they have two years from the date of the enactment 
of the VCAA to request re-adjudication of their claim under 
subsection 7(b) of the VCAA.

In its February 2000 decision, the Board also denied various 
other issues.  Accordingly, this decision is limited to the 
issues set forth on the cover page.  


FINDINGS OF FACT

1.  Prior to May 4, 2000, the veteran's lumbosacral strain 
was manifested by no more than slight limitation of motion.  

2.  The veteran's lumbosacral strain is currently manifested 
by no more than moderate limitation of motion.  

3.  The veteran's bilateral pes planus is manifested by pain, 
callosities and pronation, productive of no more than severe 
disability.

4.  Service connection is in effect for bilateral pes planus, 
evaluated as 30 percent disabling; chronic lumbosacral strain 
with limitation of motion, evaluated as 10 percent disabling 
prior to May 4, 2000 and evaluated as 20 percent disabling, 
effective May 4, 2000; left knee strain, evaluated as 10 
percent disabling; loose body of the right knee, with chronic 
strain, evaluated as 10 percent disabling; and for post-
traumatic headaches, evaluated as 10 percent disabling.  The 
current combined schedular evaluation is 60 percent.

5.  He has work experience as a salesman for three months in 
1988, and four months in 1989, and has completed three years 
of college.

6.  The veteran's service-connected disabilities are so 
severe as to prevent him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for chronic lumbosacral 
strain prior to May 4, 2000 is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Code 5295 (2001).

2.  A rating in excess of 20 percent, effective May 4, 2000, 
for chronic lumbosacral strain is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Code 5295 (2001).

3.  The criteria for an initial 30 percent rating for 
bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 
(2001).

4.  A total rating based on individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with several examinations in relation to his service-
connected disabilities.  

The record discloses that the rating decisions provided the 
veteran with the reasons and bases for the denial of his 
claims.  The statement of the case and the supplemental 
statements of the case provided the veteran with the 
applicable criteria for rating lumbosacral strain and pes 
planus, as well as the criteria for a total rating based on 
individual unemployability due to service-connected 
disability.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The rating period for consideration on this appeal with 
regard to bilateral pes planus is from April 17, 1987.  The 
rating period for consideration in adjudicating the remaining 
issues on appeal is from March 1990, the earliest date 
following a final Board decision within one year prior to 
receipt of the October 1990 claim for benefits.  38 C.F.R 
§ 3.400(o)(2) (2001). 

VA outpatient treatment records reveal that the veteran was 
seen in the podiatry clinic in May 1987.  He stated that he 
had foot pain that he attributed to flat feet.  On 
examination, on stance, there was marked pes planus, 
bilaterally.  The outside toes did not touch the ground when 
the veteran was standing.  There was palpable talar 
prominence.  The assessment was pes planus, bilateral, 
moderate.  It was stated that the veteran would benefit from 
a custom foot orthosis.  


The veteran was afforded a general medical examination by the 
VA in July 1987.  He complained of pain in the feet.  It was 
indicated that he walked with a limp due to foot trouble.  It 
was stated that he had a severe flat foot problem.  X-ray 
studies of the feet were negative.  The pertinent diagnosis 
was bilateral flat feet.

On VA orthopedic examination in December 1988, it was noted 
that range of motion of the veteran's ankle was from -10 
degrees to 45 degrees, bilaterally.  Inversion and eversion 
were to -10 degrees.  Bilateral plantar callosities were 
noted under the second metatarsal heads.  X-ray studies of 
the feet were negative.  

VA outpatient treatment records dated in 1990 reflect 
treatment for low back complaints.  

The veteran was afforded a general medical examination by the 
VA in January 1991.  He complained of back pain in the 
morning and with changes in weather.  He related that the 
pain might go down the right leg to his foot.  An examination 
of the spine revealed exaggerated dorsal and lumbar curves.  
There was no tenderness or muscle spasm.  Full range of 
motion was noted.  Straight leg raising was to 75 degrees, 
bilaterally, with discomfort reported in the low back.  An X-
ray study of the lumbosacral spine revealed a transitional 
vertebra at the lumbosacral junction, but no other 
significant finding.  The pertinent diagnosis was chronic 
lumbosacral strain. 

The veteran was examined by a private physician for the 
Social Security Administration in March 1991.  He complained 
of multiple joint pain, including pain in the back and feet.  
The veteran ambulated somewhat slowly, but without foot drop 
or foot drag.  He was able to walk on his heels and toes 
without evidence of weakness.  Flexion of the back was to 75 
degrees, extension was to 5 degrees and lateral bending was 
to 15 degrees, bilaterally.  There were no spasms or 
scoliosis.  There was paravertebral muscle tenderness to 
palpation at the lumbar region diffusely.  Lasegue's maneuver 
was negative, bilaterally.  Straight leg raising produced 
back pain at 90 degrees, bilaterally.  Sensation was intact 
to light touch and pinprick throughout the lower extremities.  
The impression was possible osteoarthritis.  It was indicated 
that the veteran complained of multiple joint pain, in 
pertinent part, in his back and feet.  It was further stated 
that he had some mild decreased range of motion of the 
lumbosacral spine.  

The veteran submitted a formal claim for a total rating based 
on individual unemployability due to service-connected 
disability in August 1991.  He related that he had had work 
experience in military service in administration and, 
following service, as a salesman for three months in 1988, 
and for four months in 1989.  He stated that he had last 
worked full time in military service.  The veteran reported 
that he had completed three years of college.

A VA orthopedic examination was conducted in October 1991.  
The veteran described having intermittent low back pain, 
particularly with stiffness in the morning, without sciatica.  
It was noted that he treated himself with Motrin.  Physical 
examination showed that the veteran walked without a limp.  
There was normal configuration of the lumbar spine, without 
tenderness or muscle spasm.  Forward flexion was to 64 
degrees (out of 95 degrees), and he was able to reach within 
15 inches of the floor.  Backward extension was to 19 degrees 
(out of 35 degrees); right flexion was to 20 degrees (out of 
40 degrees) and left flexion was to 30 degrees (out of 40 
degrees); right rotation was to 25 degrees (out of 35 
degrees) and left rotation was to 30 degrees (out of 35 
degrees).  A sensory examination was normal throughout both 
lower extremities.  Straight leg raising was to 50 degrees on 
the right and to 60 degrees on the left, both out of 90 
degrees.  An examination of the feet revealed complete loss 
of the longitudinal arch, bilaterally.  There were no 
excessive callosities or tenderness.  X-ray studies of the 
feet disclosed pronounced longitudinal arches.  The pertinent 
diagnoses were lumbosacral strain and bilateral pes planus.

Of record is a July 1992 decision of the Social Security 
Administration in which it was determined that the veteran 
was precluded from performing any of his previous relevant 
work by his medically determinable impairment and that he was 
precluded from performing any other jobs by his medically 
determinable impairment.  It was stated that his medically 
determinable impairment was a somatization disorder.  The 
decision indicated that, while the veteran alleged disability 
due to multiple physical impairments, investigations of his 
complaints of pain had failed to disclose much in the way of 
objective evidence of any physical impairment.  

VA outpatient treatment records dated in 1991 and 1992 have 
been associated with the claims folder.  The veteran was seen 
in September 1991 and reported that his back was hurting all 
the time.  It was reported that he moved with ease.  There 
was no pain with straight leg raising.  He could not execute 
a sit-up or extend from a prone position because of pain.  
The assessment was back pain without orthopedic findings on 
examination.  It was noted in November 1991 that the veteran 
was overweight and exhibited an increased lordotic curve.  
There were no direct tender spots, but all complaints were at 
the midline of the low back.  The veteran complained of 
bilateral foot pain and periodic severe cramping/muscle 
spasms of the great toes in May 1992.  The pain was at the 
medial aspect of the Achilles.  The pertinent impressions 
were bilateral arch discomfort with muscle spasms and that 
flat feet should be ruled out.  He was seen several days 
later for similar complaints.  A gait analysis revealed over-
pronation.  It was noted in July 1992 that orthotics had been 
dispensed about two weeks earlier.  The veteran stated that 
his back and feet felt better.  It was indicated that his 
gait appeared to be more stable with less pronation.  In 
August 1992, it was noted that the veteran was asymptomatic 
with the use of orthotics.  The assessment was biomechanical 
control with orthotics.

In a report dated in October 1992, it was noted that the 
veteran underwent a pre-employment physical examination for 
the United States Postal Service (USPS) in October 1991.  The 
medical officer reviewed the examination findings and 
unspecified VA records.  It was assessed that the veteran had 
a significant psychiatric and musculoskeletal history that 
justified a high-risk assessment.  

In a statement dated in November 1992, the USPS advised the 
veteran had he had been found to be medically unsuitable for 
the position of distribution clerk, machine (casual).  The 
letter informed the veteran that he had a significant history 
of arthritis of the knees and lower back with chronic pain.  
It was further reported that his limitations, included no 
prolonged standing or walking; no repetitive heavy lifting, 
pushing/pulling; or "stressful work," i.e. work that was 
time oriented and/or had a designated amount of productivity.  
Given these conditions, he was deemed to be disqualified from 
employment in the position for which he had applied.

Additional VA outpatient treatment records dated in 1994 and 
1995 have been associated with the claims folder.  In January 
1994, the veteran complained of painful feet, with cramping.  
It was noted that he had rigid orthotics that were not 
helping.  An examination revealed flexible pes planus, 
frontal plane.  It was also indicated that the plantar fascia 
were painful.  The assessment was painful flexible pes 
planus.  He was seen in the pain clinic in October 1994 for 
complaints of low back pain.  It was noted that he used a 
TENS unit with good results.  A myelogram of the lumbar spine 
in November 1994 revealed a pressure defect that was 
suggestive of a possible central disc prolapse.  A CT of the 
lumbar spine that month showed broad-based posterior disc 
bulging at L3-4 and degenerative changes of the sacroiliac 
joints.  Later in November 1994, the veteran reported low 
back pain that radiated to the right lower extremity.  He 
related that the pain increased with activity.  An 
examination disclosed that the right lower back was tender.  
The impression was facet pain.  

The veteran was hospitalized by the VA in November 1994.  He 
complained of low back pain with radiation to the right lower 
extremity to the bottom of the feet and the big toe.  The 
pertinent diagnosis was lumbar back pain.

VA outpatient treatment records show that when the veteran 
was seen in April 1995, it was reported that he had received 
multiple facet blocks and had received some relief of his 
back pain.  He stated that the relief lasted for only two 
weeks.  He received a trigger point injection later that 
month, and again in May 1995.  At that time, the assessment 
was lumbar radiculopathy.  Later in May 1995, the veteran 
reported that he felt much better.  

In June 1995, a VA psychiatrist indicated that the veteran 
would benefit from educational or vocational training.

In a letter dated in July 1995, the RO informed the veteran 
that he was not entitled to vocational rehabilitation 
benefits.  It was indicated that it was not reasonably 
feasible for him to achieve a vocational goal.  It was also 
noted that he would not benefit from training for employment.  
It was stated that his mental and physical conditions 
precluded him from successfully training for employment.  

The veteran was afforded a VA examination of the spine in 
November 1995.  He reported that he had low back pain all the 
time.  It was indicated that the veteran was on electrical 
stimulation.  An examination revealed slight lordosis.  The 
musculature of the back was normal.  Forward flexion was to 
85 degrees; backward extension was to 30 degrees; lateral 
flexion was to 30 degrees, bilaterally; and rotation was to 
30 degrees, bilaterally.  No acute pain was noted on motion.  
An X-ray study of the lumbar spine was normal, except for 
sacralization of L5.  The diagnoses were slight chronic 
muscle strain of the low back and flat feet.  

A VA examination of the feet was conducted in November 1995.  
The veteran stated that he had burning pains at the bottom of 
his feet.  He indicated that he was always in pain.  An 
examination showed that during weight bearing and nonweight 
bearing, the veteran maintained flat feet, with a compensated 
foot varus.  Range of motion of the joints of the feet and 
ankle were full and unrestricted.  X-ray studies of the feet 
showed a decrease of calcaneal inclination angle.  The 
diagnoses were pathological pronation and symptomatic pars 
planus.  The examiner commented that it was not clear how 
much of the pain was radicular pain versus pain from the 
pathological pronation.  

On VA examination of the nerves in November 1995, the veteran 
complained of low back pain.  He related that the pain 
started in the right hip and buttock area and went all the 
way down to the foot.  He stated that he was being treated at 
the pain clinic and receiving injections in the back.  It was 
noted that he wore a TENS unit.  The veteran indicated that 
he had been told that he had an inoperable bulging disc.  He 
added that neither the injections nor the TENS unit had made 
a difference.  He claimed that he had constant pain in the 
lower back.  The examiner noted that he 

could not find any neurological deficits.  The veteran's 
reflexes were symmetrical.  No pathological reflexes were 
noted.  The impression was lower back pain with no evidence 
of any nerve root damage.  

A CT of the lumbar spine at a private facility in July 1996 
revealed diffuse L3-4 disc bulge resulting in mild ventral 
indentation upon the thecal sac, minimal sclerotic facet 
joint changes without significant spur formation and minimal 
diffuse disc bulge at L4-5.  

VA outpatient treatment records dated in 1997 and 1998 have 
been associated with the claims folder.  The veteran was seen 
in September 1997 and presented with a diagnosis of talo-
calcaneal valgus, bilaterally, and this was a severe flat 
foot, bilaterally.   It was indicated that the veteran had 
plantar arch pain, bilaterally, and chronic plantar 
fasciitis.  It was reported the following month that the 
veteran had received some relief with Motrin, but continued 
to have pain along his arch.  The diagnosis was continued 
plantar fasciitis of both feet. When he was seen in January 
1998, the veteran related that he received only minimal 
relief with Motrin.  An examination revealed the 
neurovascular status was intact.  There was pain along the 
plantar medial arches, bilaterally, with collapse of the 
plantar arch during stance.  The diagnosis was continued 
plantar fasciitis of both feet.  It was noted in March 1998 
that the veteran continued to have arch pain.  The assessment 
was plantar fasciitis.

Letters dated from May to October 1998 were received from 
several insurance companies.  The letters indicate that the 
veteran had applied for life insurance, but had been declined 
based on his medical history.  In a letter dated in October 
1998, the veteran was informed that a company could not issue 
the coverage he had requested because of his history of 
chemical abuse, somatization disorder with depression and the 
results of his blood profile.  

The veteran was afforded a general medical examination by the 
VA in May 2000.  The diagnoses included hypertension; 
hyperglycemia, rule out diabetes; status post sinus surgery; 
status post orthopedic surgery; and mild renal insufficiency.  

On VA examination of the spine on May 4, 2000, the veteran 
complained of pain in his lower back, mainly on the right 
side.  He also complained of pain in both feet and stated 
that this caused difficulty walking.  It was noted that he 
wore shoe inserts because of his flat feet.  He also stated 
that his right big toe locked up occasionally.  He reported 
that he had occasional stiffness, locking and swelling of 
both knees.  An examination revealed a slight limp on the 
right.  Range of motion of the lumbar spine was resisted, but 
it was possible for him to flex to 60 degrees; extend to 15 
degrees; and lateral bend to 25 degrees, actively.  It was 
indicated that the veteran was able to lie straight on his 
back on the examining table, and was able to sit up with both 
legs extended.  There was no particular deformity over the 
back, except for a small scar on the right side where a small 
lipoma had been removed.  Range of motion of the knees was 
from 0 degrees extension to 135 degrees of flexion.  There 
was no evidence of instability or laxity of the knees.  Some 
minimal diffuse parapatellar tenderness was noted.  An X-ray 
study of the lumbar spine showed sacralization of L5, but no 
other gross abnormality, except for minimal degenerative 
changes in the L4-5 area.  The diagnoses were chronic 
lumbosacral strain, by history and bilateral pes planus.  The 
examiner commented that the physical examination relating to 
the lower back was basically without major positive findings 
and the main subjective complaints could not be substantiated 
by positive clinical findings.  He added that the 
sacralization of L5 to the sacrum was a congenital deformity 
and that it could be partially responsible for the subjective 
complaints.  

The veteran was afforded a VA examination of the feet in May 
2000.  He related that he was not currently employed.  He 
complained of a lot of cramping of the toes, especially the 
right big toe, and bilateral foot arch aching.  The veteran 
related that any type of weightbearing aggravated the pain in 
both arches.  He indicated that staying off his feet 
alleviated the pain a little.  He described  having some 
shooting pain on his right side from the lower back to the 
right foot.  He admitted that he had lumbosacral strain.  The 
veteran further noted that he wore arch supports, but claimed 
they did not help him with the cramping of his toe or 
achiness in the arches, bilaterally.  He maintained that he 
had tried soaks and stretching exercises that did not help 
him.  He stated that there was no particular shoe that 
aggravated or lessened the symptoms concerning his feet.  The 
veteran added that his feet were easily fatigued with 
weightbearing.  He also indicated that he had a little 
difficulty ascending stairs because of a spasm of his right 
big toe.  Otherwise, he did not report a history of losing 
his balance or falling down because of any pain, cramping or 
spasm concerning his feet.

On examination, a gait analysis showed an asymmetrical gait 
with little arm swing of the right compared to the left.  
Dorsiflexion of the first metatarsophalangeal joint was to 7 
degrees, and painful throughout range of motion on the right 
and from 6-8 degrees on the left.  There was a right medial 
bunion that was tender to touch.  There was pes planus during 
nonweightbearing and with weightbearing.  The toes were in a 
rectus position.  There were no contractures of any toe.  
There was no subluxation of the metatarsal heads one through 
five, bilaterally.  X-ray studies of the feet showed some 
flattening of the plantar arches, bilaterally, and were 
otherwise negative.  

The pertinent impressions were mild degenerative joint 
disease of the first metatarsophalangeal of the right, with a 
tender medial bunion without bursal reaction, with no spasms 
of the tendons noted extending to the first 
metatarsophalangeal of the right; pes planus, bilaterally 
without bursal reaction, calluses or corns; and arch strain 
secondary to pathological pronation, bilaterally.  The 
examiner commented that the veteran exhibited a stable 
functional gait.  He noted that even though the veteran hit 
the foot pronated, bilaterally, it did not pose significant 
instability to his gait or posture.  The examiner added that 
the veteran had full range of motion of the joints of the 
feet and ankle with no clinical evidence of muscle atrophy or 
degenerative joint disease of the joints of the feet.  
Finally, he indicated that the pain the veteran experienced 
with ambulation, that is, the cramping and arch pain, was 
most likely related to the pathological pronation, 
bilaterally.  He opined that this was not significant in 
itself and did not cause any gait or posture instability and, 
therefore, the veteran had a functional, stable gait.

In conjunction with the decisions contained herein, service 
connection is in effect for pes planus, evaluated as 30 
percent disabling; chronic lumbosacral strain with limitation 
of motion, evaluated as 10 percent disabling prior to May 4, 
2000, and 20 percent disabling thereafter; left knee strain, 
evaluated as 10 percent disabling; loose body of the right 
knee, with chronic strain, evaluated as 10 percent disabling; 
and for post-traumatic headaches, evaluated as 10 percent 
disabling.  The combined schedular evaluation is 60 percent.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for pes planus, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).


A. Lumbosacral strain 

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  Diagnostic 
Code 5295.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292 (2001).

The veteran asserts that a rating in excess of 10 percent is 
warranted prior to May 4, 2000.  Initially, it is significant 
to point out that the medical records fail to document the 
presence of muscle spasm of the back.  The Board acknowledges 
that there is conflicting evidence concerning the range of 
motion of the lumbar spine.  When he was examined by the VA 
in January 1991, there was full range of motion.  However, 
limitation of motion of the lumbar spine was present on a 
private examination in March 1991 and on VA examinations in 
October 1991 and November 1995.  At the October 1991 
examination, forward flexion was limited the greatest at 64 
degrees.  This may be said to represent no more than moderate 
limitation of motion.  On the March 1991 and November 1995 VA 
examinations of the spine, forward flexion was to 75 and 85 
degrees, respectively.  This represents no more than slight 
limitation of motion.  However, the record demonstrates that 
the veteran has been treated with facet blocks, trigger point 
injections, and a TENS unit for his low back pain, with good 
results.  In light of the fact that there was no clinical 
evidence of muscle spasm, and even with consideration of 
additional 

functional impairment due to pain, the Board finds that the 
weight of the evidence is against the claim for a rating in 
excess of 10 percent for lumbosacral strain, prior to May 4, 
2000.  

As noted above, the RO assigned a 20 percent rating, 
effective May 4, 2000, the date of a VA examination.  That 
examination confirmed the presence of moderate limitation of 
motion of the lumbar spine.  In order to assign a higher 
rating, the evidence must demonstrate that the lumbosacral 
strain is severe.  In this regard, the Board notes that 
following the May 2000 VA examination, the examiner commented 
that the veteran's subjective complaints could not be 
confirmed by the clinical evaluation.  The Board notes that 
the examination showed no pertinent deformity of the back.  
The evidence in support of the veteran's claim consists of 
his statements as to the severity of his low back disability.  
In contrast, the Board concludes that the medical findings on 
examination are of greater probative value and they fail to 
support the veteran's claim.  Accordingly, the Board finds 
that the weight of the evidence is against the claim for an 
increased rating for lumbosacral strain.  

The Board has also considered whether, from May 4, 2000, 
factors including functional impairment due to pain, as 
addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001), 
would warrant a higher rating.  See Spurgeon, 10 Vet. App. 
194; and DeLuca v. Brown, 8, Vet. App. 202 (1995).  However, 
the recent VA examination failed to demonstrate the presence 
of pain or weakness in the lumbar spine.  Therefore, a higher 
rating is not warranted under these provisions.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, with regard to the lumbosacral spine disability, 
consideration of an extraschedular rating has not been 

expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

B.  Pes planus

A 50 percent rating may be assigned for acquired bilateral 
flatfoot that is pronounced, as manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  When severe, as manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 30 percent 
evaluation is assigned.  When moderate, as manifested by the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, a 10 percent evaluation will be assigned.  
Diagnostic Code 5276.

A review of the record shows that the veteran has received 
treatment over the years for pes planus.  VA outpatient 
treatment records dated in May 1987 show that pes planus was 
characterized as both marked and moderate.  A VA examination 
in December 1988 described callosities.  The Board also notes 
that the VA examination of October 1991 disclosed that the 
veteran had complete loss of the longitudinal arches.  He has 
continued to report arch pain.  He has been given orthotics 
by the VA which have helped on occasion.  However, VA 
outpatient treatment records in 1995 indicate that the 
orthotics were not helping.  Moreover, the Board points out 
that it was concluded in September 1997 that he had severe 
bilateral flatfoot as well as plantar arch pain.  The most 
recent VA examination, conducted in May 2000, demonstrates 
that the veteran had painful motion of the 
metatarsophalangeal joint and a tender bunion.  The examiner 
commented that the veteran's arch pain was most likely 
related to his bilateral pronation.  


Thus, the record establishes that the veteran has had 
evidence of callosities since shortly after his separation 
from service.  Moreover, pronation was demonstrated on VA 
examinations in November 1995 and May 2000.  In light of 
these findings, which have been present since his discharge 
from service, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that a 30 percent evaluation for 
bilateral pes planus is warranted since the veteran's 
separation from service.  The findings, however, do not 
support a 50 percent evaluation.  In this regard, there is no 
clinical evidence of extreme tenderness of the plantar 
surfaces or marked inward displacement of the tendo achilles.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, relative to pes planus, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  

C.  Total rating based on individual unemployability due to 
service-connected disability 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any substantially 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. 
§ 7104(c) (West 1991).  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VA O.G.C. Prec. Op. No. 
75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (2001).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (2001).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, the veteran has been granted service 
connection for bilateral pes planus, evaluated as 30 percent 
disabling; chronic lumbosacral strain, evaluated as 10 
percent disabling disabling prior to May 4, 2000, and 20 
percent disabling effective May 4, 2000; a left knee 
disability, evaluated as 10 percent disabling; a right knee 
disability; evaluated as 10 percent disabling; and for post-
traumatic headaches, evaluated as 10 percent disabling.  The 
combined schedular evaluation is 60 percent.  It is clear 
that the combined rating for the veteran's service-connected 
disabilities does not meet the schedular requirements set 
forth in 38 C.F.R. § 4.16(a).  In Fisher v. Principi, 4 Vet. 
App. 57 (1993), the Court held that in a claim for a total 
rating for compensation purposes based on individual 
unemployability, where the disability rating did not entitle 
the appellant to a total disability rating under 38 C.F.R. 
§ 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b), and that the decision 
(or non-decision) by the RO whether to refer a case to the 
Director for extra-schedular consideration under § 4.16(b) is 
an adjudicative decision subject to review by the Board and 
the Court.

The Board acknowledges that the record demonstrates that the 
veteran has not maintained substantially gainful employment, 
except for a few months, since separation from military 
service.  He is apparently in receipt of disability benefits 
from the Social Security Administration.  While the Social 
Security Administration determined, in 1992, that the veteran 
was unable to work, it must be observed that the decision 
specifically indicated that the primary impediment to the 
veteran's inability to work was his somatization disorder, a 
disability for which service connection has not been granted.  
Thus, contrary to the veteran's assertions, the determination 
of the Social Security Administration was predicated on a 
nonservice-connected disability.  That decision also noted 
that although the veteran alleged disability due to multiple 
physical impairments, examinations of his complaints failed 
to demonstrate much in the way of objective evidence of any 
physical impairment.  In addition, the fact that the veteran 
was rejected for one particular job by the USPS, does not 
mean he is not capable of any employment.  In this regard, it 
must also be observed that the determination that he was 
disqualified was based, in part, on a medical officer's 
report that noted that the veteran had a significant 
psychiatric history.  Although the veteran argues that he is 
unable to work due to his service-connected disabilities, as 
a layman, the veteran is not 

competent to make a medical conclusion as he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Nevertheless, as set forth above, the question is whether the 
veteran is capable of performing the acts required by 
employment.  In this regard, the VA determined in July 1995 
that the record indicated that it was not reasonably feasible 
for him to achieve a vocational goal.  It was stated that his 
mental and physical conditions precluded him from 
successfully training for employment.  The amount of 
disability attributable to nonservice-connected psychiatric 
disability has not been clinically distinguished from the 
degree of functional impairment attributable to physical 
conditions.  Hence, with resolution of doubt in the veteran's 
favor, the Board finds that the record demonstrates that the 
veteran is precluded from engaging in substantially gainful 
employment, consistent with his education and limited 
occupational experience, due to service-connected disability.  
A total rating based on individual unemployability due to 
service-connected disability is warranted.

















ORDER

A rating in excess of 10 percent for chronic lumbosacral 
strain, prior to May 4, 2000 is denied.

An increased rating for chronic lumbosacral strain, currently 
evaluated as 20 percent disabling, is denied.

An initial rating of 30 percent for bilateral pes planus is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.  

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.  


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

